             Case 2:21-cr-20544-SFC-DRG ECF AUSA:
                                            No. 1, PageID.1
                                                    Rajesh PrasadFiled 07/08/21   Page 1(313)
                                                                              Telephone:  of 6226-0821
AO 91 (Rev. ) Criminal Complaint              Special Agent:         Daniel Ghareeb               Telephone: (313) 587-9772

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                  Eastern District of Michigan

United States of America
   v.
Joshua Long                                                                Case No.     2:21-mj-30342
                                                                                        Judge: Unassigned,
                                                                                        Filed: 07-08-2021




                                                    CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of            March 31 and April 5, 2021          in the county of           Jackson       in the
        Eastern          District of       Michigan         , the defendant(s) violated:
                  Code Section                                               Offense Description
21 USC §§ 841(a)(1), 846                                Conspiracy to posess and distribute controlled substances




          This criminal complaint is based on these facts:
See attached affidavit




✔ Continued on the attached sheet.

                                                                                           Complainant’s
                                                                                           C   l i    ’ signature
                                                                                                         i

                                                                                      Special Agent Daniel Ghareeb
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:
             July 8, 2021                                                                     Judge’s signature

City and state:   Detroit, MI                                                      Patricia T. Morris, US Magistrate Judge
                                                                                            Printed name and title
Case 2:21-cr-20544-SFC-DRG ECF No. 1, PageID.2 Filed 07/08/21 Page 2 of 6




              AFFIDAVIT IN SUPPORT OF COMPLAINT

       I, Daniel Ghareeb, being sworn, depose and state the following:
                              INTRODUCTION
       1.    This affidavit is in support of a criminal complaint charging

 Joshua LONG with attempting to possess with intent to distribute

 methamphetamine in violation of Title 21, United States Code, Sections.

 846, 841(a)(1).

       2.    I am currently a Special Agent with the Department of

 Homeland Security, Homeland Security Investigations (“HSI”) in Detroit,

 Michigan. I have been a Special Agent with HSI since 2007. Prior to my

 current assignment, I was a police officer with the North Baltimore Ohio

 Police Department for approximately two years. I hold a Bachelor of

 Science and a Master of Science in Criminal Justice. I have received

 specialized training about illegal drug trafficking and money laundering at

 the Federal Law Enforcement Training Center located in Brunswick,

 Georgia. I have led and participated in numerous investigations related to

 illegal drug trafficking as well as methods used to finance drug transactions

 and launder drug proceeds.

       3.    I make this affidavit based on my participation in this

 investigation, as well as information received from other law enforcement

 officials and/or their reports and records. The information outlined herein is
                                   Page 1 of 5
Case 2:21-cr-20544-SFC-DRG ECF No. 1, PageID.3 Filed 07/08/21 Page 3 of 6




 provided for the limited purpose of establishing probable cause and does not

 contain all information known to law enforcement pertaining to this

 investigation.

       4.     As set forth in more detail below, this investigation has shown

 that on or about April 5, 2021, Joshua LONG attempted to receive ten

 kilograms of (actual) methamphetamine to a residence at 408 Gilbert Street

 in Jackson, Michigan, located in the Eastern District of Michigan. There is

 probable cause to conclude LONG attempted to possess with an intent to

 distribute methamphetamine in violation of Title 21, United States Code,

 Sections 846, 841(a)(1).

                            PROBABLE CAUSE
       5.     On March 31, 2021, the United States Postal Inspector Service

 (USPIS) intercepted a 35-pound package that was mailed from Los Angeles

 to 408 Gilbert Street, Jackson, Michigan. The package was addressed to

 someone other than LONG at 408 Gilbert Street. Law enforcement databases

 located the named recipient which showed that individual lives in the state

 of Michigan over 80 miles away. I believe the recipient’s name was used to

 disguise the true recipient of the package in the event the package was

 intercepted by law enforcement.




                                   Page 2 of 5
Case 2:21-cr-20544-SFC-DRG ECF No. 1, PageID.4 Filed 07/08/21 Page 4 of 6




       6.     Inspectors obtained a federal search warrant for the package.

 Upon opening the package, agents found 13 heat-sealed bags containing

 approximately ten kilograms of suspected methamphetamine. A final

 laboratory analysis confirmed the drugs seized were 10.25 kilograms of 99%

 pure methamphetamine. I know this much methamphetamine is intended for

 further distribution. Inspectors also recovered 994 tablets. A final laboratory

 analysis confirmed the tablets contained a mixture of fentanyl, totaling 109.3

 grams.

       7.     Agents then obtained a federal warrant to search 408 Gilbert

 Street in anticipation of the package being delivered there and opened (the

 Parcel). Agents replaced the drugs with a sham substance for the controlled

 delivery.

       8.     On April 5, 2021, law enforcement conducted a controlled

 delivery of the Parcel. A Postal Inspector delivered the Parcel to 408 Gilbert

 Street. A female who arrived shortly before delivery, opened the door, and

 took the package. After several minutes, agents received an alert that the

 Parcel had been opened. Michigan State Police executed the warrant and

 observed Joshua LONG inside the home, cross the living room from the

 location the Parcel was located and run upstairs. LONG and the female were

 the only two occupants of location.


                                   Page 3 of 5
Case 2:21-cr-20544-SFC-DRG ECF No. 1, PageID.5 Filed 07/08/21 Page 5 of 6




       9.     During a search of 408 Gilbert Street, agents seized the Parcel

 and its contents from the dining room table where they saw LONG run from.

 A smaller box inside the parcel that contained a tracking device was pulled

 apart and thrown into a garbage can in the kitchen. Agents also seized other

 items I know are used to distribute drugs, including digital scales located

 inside the kitchen drawers, numerous sandwich baggies with the corners

 removed in the outside garbage along with opened mail addressed to LONG

 at 408 Gilbert Street.

       10.    In the dining room officers seized mail addressed to LONG,

 indicating LONG was a resident of 408 Gilbert Street. In addition, a note

 stating “408 Gilbert Stewart, Long Only!” was taped inside the mailbox.

 Agents also found LONG’s State of Michigan Identification card, his Social

 Security card and $6,920 in cash in a bedroom.

       11.    USPIS determined that between March 31 and April 5, 2021,

 the parcel containing the ten kilograms of methamphetamine was tracked

 117 times on the United States Postal Service website. Based on a Comcast

 response to a DEA Subpoena, the methamphetamine parcel was tracked

 approximately 100 times by the Comcast service subscribed at 408 Gilbert

 Street in Jackson, Michigan (subscribed to someone other than LONG).

                              CONCLUSION


                                  Page 4 of 5
Case 2:21-cr-20544-SFC-DRG ECF No. 1, PageID.6 Filed 07/08/21 Page 6 of 6




       12.    Based on the above, probable cause exists to show that Joshua

 LONG attempted to possess with intent to distribute methamphetamine in

 violation of Title 21, United States Code, Sections 846, 841(a)(1).




                                        _____________________________
                                              ___
                                                _____
                                                    ________________  ___
                                        Daniel Ghareeb
                                        Special Agent
                                        Homeland Security Investigations




Subscribed and sworn to before me
or by reliable electronic means.


_____________________________
Honorable 3DWULFLD70RUULV
United States Magistrate Judge




                                   Page 5 of 5
